DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Allowable Subject Matter


Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the cited prior art of record does not teach or fairly suggest an electronic aerosol provision system comprising: a flat, flexible cable having a laminated structure and incorporating multiple conductor lines for transmitting at least one of electrical power or signals; and a temperature sensor incorporated into the flat, flexible cable and located adjacent the battery for sensing a temperature of the battery; wherein the electronic aerosol provision system is configured to: detect an error condition if the sensed temperature of the battery goes outside a specified operating range, and in response to such detection, reduce or cease the supply of electrical power from the battery. 
Regarding Claim 19, the cited prior art of record does not teach or fairly suggest a control unit for use with an electronic aerosol provision system comprising a vaporizer for generating an aerosol using electrical power, the control unit comprising: a flat, flexible cable having a laminated structure and incorporating multiple conductor lines for transmitting at least one of electrical power or signals; and a temperature sensor incorporated into the flat, flexible cable and located adjacent the battery for sensing a temperature of the battery; wherein the control unit is configured to: detect an error condition if the sensed temperature of the battery goes outside a specified operating range, and in response to such detection, reduce or cease the supply of electrical power from the battery.
Regarding Claim 20, the cited prior art of record does not teach or fairly suggest a method of operating an electronic aerosol provision system comprising a vaporizer for generating an aerosol using electrical power, the method comprising:7Application No. 16/610,588 sensing a temperature of the battery using a temperature sensor incorporated into a flat, flexible cable and located adjacent the battery, wherein the flat, flexible cable has a laminated structure and incorporates multiple conductor lines for transmitting at least one of electrical power or signals; detecting an error condition if the sensed temperature of the battery goes outside a specified operating range; and in response to such detection, reducing or ceasing the supply of electrical power from the battery.
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Claims 2-18 depend upon claim 1 and thus are allowable for at least the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847